Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of PCT/CN2018/094507, filed on 07/04/2018.
Claims 1, 5, 8, 11-15, and 18 are currently pending in this patent application.
Claims 1-20 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/18/2020), Applicants filed a response and an amendment on 03/26/2021, amending claims 1, 5, 8, 11, 15 and 18, and canceling claims 2-4, 6-7, 9-10, 16-17 and 19-20 is acknowledged. 
Claims 5, 8, 11-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim(s) 1 is present for examination.


Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description



Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-4 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by PIR/UniProt Accession No. F86228, created 03/02/2001), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2 of US patent 10865390 B2 (see, PTO-892) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Na Xu, applicants’ representative on 05/24/2021.
Election/Restriction
Claim(s) 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 08/24/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and IX (claims 1 and 18) as set forth in the Office action mailed on 08/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
1. (Currently Amended) An alcohol dehydrogenase mutant, wherein the alcohol dehydrogenase mutant comprises an amino acid sequence having all of SEQ ID NO:2 except for: 
a substitution of valine for glutamate at position 214 of the amino acid sequence [[SEQ ID NO: 2]]SEQ ID NO: 2; 

a substitution of isoleucine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; 
a substitution of glutamine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; 
a substitution of serine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; 
a substitution of asparagine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; 
a substitution of arginine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; 
a substitution of valine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of alanine for serine at position 237; USSN: 16/521,067Atty. Dock. No.: 3050-0093-YGHY2018-66 Response to NFOA 28 Dec 2020 
a substitution of tyrosine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of alanine for serine at position 237; 
a substitution of isoleucine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of alanine for serine at position 237; 
a substitution of glycine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of cysteine for serine at position 237; 

a substitution of serine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of cysteine for serine at position 237; 
a substitution of asparagine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of cysteine for serine at position 237; and 
a substitution of arginine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2, and the substitution of cysteine for serine at position 237, and 
wherein the alcohol dehydrogenase mutant has alcohol dehydrogenase activity.
Cancel claims 5, 8, 11-14 and 15.	
Allowable Subject Matter
	Claims 1 and 18 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed an alcohol dehydrogenase mutant, wherein the alcohol dehydrogenase mutant comprises an amino acid sequence having all of SEQ ID NO:2 except for: a substitution of valine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; a substitution of tyrosine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; a substitution of isoleucine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; a substitution of glutamine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; a substitution of serine for glutamate at position 214 of the amino acid sequence SEQ ID NO: 2; a substitution 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656